Citation Nr: 1818792	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  15-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to July 1965.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

To the extent that additional evidence has been added to the claims file since the January 2015 statement of the case (SOC) was issued, the Board notes that the Veteran's VA Form 9 substantive appeal was received after February 2, 2013.  As such, the additional evidence is subject to initial review by the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDINGS OF FACT

1.  A February 2010 RO decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran initiated an appeal of these claims; however, the Veteran did not thereafter perfect his appeal following the issuance of a May 2011 statement of the case (SOC).  

2.  Evidence received since the February 2010 RO decision that was not previously of record and not cumulative or redundant of evidence already of record relates to a previously unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus and raises a reasonable possibility of substantiating the claims.  

3.  The Veteran's bilateral hearing loss did not have onset during active service or within one year of service-discharge and is not otherwise related to active service, to include conceded exposure to hazardous noise therein.  

4.  The Veteran's tinnitus did not have onset during active service or within one year of service-discharge and is not otherwise related to active service, to include conceded exposure to hazardous noise therein.  


CONCLUSIONS OF LAW

1.  The February 2010 RO decision that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  New and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus has been added to the record.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  To the extent that the Veteran's VA Form 9 asserts that the September 2012 VA examiner did not discuss his lack of in-service hearing protection versus his post-military use of hearing protection, the Board nevertheless finds the September 2012 VA examination to be adequate to adjudicate the Veteran's claim, as discussed further herein.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  New and Material Evidence - Bilateral Hearing Loss & Tinnitus  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c) (2012).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were previously denied within a February 2010 rating decision, as the evidence of record failed to show that a current bilateral hearing loss disability or tinnitus first had onset during active service, that they were continuous since discharge from active service, or that they were otherwise related to active service.  

Although the Veteran initiated a timely appeal following the February 2010 rating decision; he did not perfect his appeal following the issuance of the May 2011 SOC.  As such, the February 2010 RO decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final February 2010 RO decision, evidence added to the record includes a positive private nexus opinion from August 2011, results from an August 2012 private audiological evaluation, and a March 2015 private evaluation with positive nexus opinion, as well as a September 2012 VA audiology examination which resulted in a negative nexus opinion.  

Such evidence is new and material in that it was not of record at the time of the prior final February 2010 RO decision, and it relates to a material element of the Veteran's claims.  As the information submitted since the February 2010 RO decision constitutes new and material evidence, the claims of entitlement to service connection for bilateral hearing loss and tinnitus must be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection - Bilateral Hearing Loss & Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including sensorineural hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus as a result of in-service noise exposure.  Post-service treatment records document a current diagnosis of bilateral hearing loss and tinnitus, and VA has conceded that the Veteran was exposed to loud noise during active service given his assignment as a boiler technician; therefore, the relevant inquiry is whether his current bilateral hearing loss and tinnitus are related to his in-service noise exposure.  

Upon VA examination in April 2011, the Veteran reported military noise exposure to engine room noise and post-military noise occupational exposure to welding machinery.  He further stated that his tinnitus began during active service with no specific timeframe.  Following diagnostic testing, the VA examiner diagnosed bilateral hearing loss and tinnitus which were less likely caused by or a result of acoustic trauma during active duty.  The examiner noted that the Veteran was given the benefit of the doubt because a whisper test at separation did not rule out hearing loss; however, the examiner noted that the Veteran's examination results were not consistent with noise-induced hearing loss given ear asymmetry and unusually poor word recognition scores relative to the degree of hearing loss.  Thus, while the examiner acknowledged the Veteran may have been exposed to high noise levels during active duty and after; considering all the evidence, the examiner could not opine that it was more likely than not that hearing loss and tinnitus began during active service.  

Thereafter, the Veteran submitted an August 2011 private audiology opinion in support of his claim.  The private audiologist noted that the Veteran had moderate to severe high frequency hearing loss bilaterally, with Maryland CNC speech recognition scores of 64 percent in the left ear and 20 percent in the right ear.  The audiologist noted that the Veteran served in the Navy as a boiler technician, which required him to be exposed to high levels of noise without hearing protection and that his discharge exam with whisper test would not be adequate to determine hearing loss, both of which were conceded by VA.  The audiologist then noted that the Veteran's post-military occupation as a welder exposed his to high noise levels, however, he was issued and utilized hearing protection when on the job and was tested annually as part of an ongoing hearing conservation program, which would have monitored the use of hearing protection.  Additionally, the Veteran reported recreational noise exposure while hunting, also with hearing protection.  The Veteran also reported tinnitus without a specific date of onset, although he remembered some ringing in his ears during active service that was intermittent and then constant prior to discharge.  The private audiologist distinguished the April 2011 VA examination report, which concluded that the Veteran's hearing loss was inconsistent with noise-induced hearing loss by reference to medical literature, which he asserted was replete with examples of noise-induced hearing loss that would mirror the Veteran's hearing loss; he also noted that the asymmetry only occurred at one degree and was an insignificant degree.  In sum, the private audiologist noted that the Veteran served in hazardous noise levels during active service without hearing protection, and while the Veteran did work around noise after the military, he participated in a hearing conservation program and wore hearing protection while on the job and in his recreational activities.  As such, he ultimately opined that it was more likely than not that the Veteran's hearing loss and tinnitus began as a result of his military service.  

Upon subsequent VA examination in September 2012, a VA examiner diagnosed bilateral hearing loss and tinnitus but opined that these were not at least as likely as not caused by or a result of an event during active service.  The examiner noted that the claims file, including the August 2011 private audiologist opinion had been reviewed; however, the examiner stated that evidence showed that the Veteran did not suffer hearing loss during military service and that his hearing loss was post-military progressive hearing loss.  Significantly, the VA examiner pointed out that a 1973 work physical documents that the Veteran had essentially normal auditory thresholds eight years after service discharge which did not meet criteria for service connection; moreover, the Veteran did not report any hearing loss or tinnitus during the 1973 physical.  The examiner noted that upon subsequent work audiometric testing in 1996, the Veteran's thresholds had shifted significantly, and the September 2012 test results were significantly worse than those recorded in 1996, which further supported the Veteran's post-military progressive hearing loss.  Additionally, the examiner stated that the Veteran continued to display ear asymmetry, with better word recognition scores than those obtained by the August 2011 private audiologist.  The examiner cited a 2005 Institute of Medicine study which concluded, based on current knowledge of cochlear physiology, that there is insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure and noted that there is no histopathological literature that supports a delayed onset of hearing loss years after the exposure and that no such citation was provided by the August 2011 private audiologist.  Given the Veteran's normal auditory thresholds in 1973 and his significant post-military noise exposure and threshold shift, the examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure; rather, it was most likely that the Veteran's hearing loss was post-military and somewhat related to his occupational noise exposure.  Similarly, the examiner opined that it was less likely than not that the Veteran's reported tinnitus was caused by or a result of military noise exposure, as the veteran did not report any ear related problems at discharge and there did not appear to be hearing loss that supported his claim for tinnitus during active service.  

The Board has considered the conflicting opinions discussed above and affords greater probative weight to the September 2012 VA examiner's opinion, which was rendered following a thorough review of the claims file, was well supported by a reasoned rationale, and properly considered relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Notably, the September 2012 VA examiner reviewed the Veteran's post-military occupational hearing tests and based his opinion partly upon the Veteran's 1973 work physical, which documented hearing thresholds that would not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385, which is eight years after service discharge, which supported his opinion that the Veteran's hearing loss was post-military progressive hearing loss.  While the August 2011 private audiologist's opinion relied largely upon the Veteran's in-service noise exposure without hearing protection, as opposed to his post-service military noise exposure with hearing protection, the private audiologist failed to consider the Veteran's post-military occupational hearing testing, and therefore, it is of lessened probative value than the September 2012 VA examiner's opinion.  

To the extent that the Veteran submitted a subsequent March 2015 private audiology opinion from an alternate private audiologist, which also concluded his hearing loss and tinnitus were at least as likely as not caused by or due to his military service, the Board notes that the March 2015 private audiologist failed to include any supporting rationale and therefore, the opinion is of no probative value in the context of the Veteran's claims.  See id.  

The Board has also considered the Veteran's lay statements of record regarding his observable symptoms, such as hearing difficulty and tinnitus, which are probative evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, to the extent that the Veteran asserts that bilateral hearing loss manifested during active service, within one year of service discharge, or continuously since active service, such statements are less probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Notably, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  See 38 C.F.R. § 3.385 (2016).  Thus, the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  

Additionally, the Board finds is highly probative that the 1973 work physical relied upon by the September 2012 VA examiner clearly documents that the Veteran did not meet the criteria for a hearing loss disability.  This in itself weighs against a finding that the Veteran's hearing loss first had onset during active service or that it has been continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Similarly, to the extent that the Veteran asserts that his tinnitus first manifested during active service, within one year of service discharge, or continuously since active service, such statements are less probative given the inconsistency of the Veteran's statements.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  For example, when the Veteran submitted his initial claim for service connection for hearing loss and tinnitus in 2009, he wrote the onset was in 1970 (five years following service discharge).  

In conclusion, the most probative evidence of record weighs against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


